Citation Nr: 0126971	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  99-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for the residuals 
of an incision and drainage of a subdermal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
November 1982.  He also had additional periods of active duty 
for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1998 and 
April 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama, that denied the 
benefits sought on appeal.  

The veteran was afforded a video-conference hearing in 
September 2000, with the veteran sitting in Montgomery, and 
the undersigned Board Member sitting in Washington, DC.  
During the hearing, the veteran submitted additional evidence 
along with a waiver waiving regional office consideration.  
Following the hearing, in February 2001, the Board remanded 
the claim for the purpose of obtaining additional medical 
information.  The claim has since been returned to the Board 
for review. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's hemorrhoid condition is manifested by 
occasional internal and external hemorrhoids, which produces 
some discomfort and spot bleeding.

3.  The left side of the veteran's face has a scar that may 
be considered slightly to moderately disfiguring.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 7336 (2001).

3.  The criteria for an evaluation of 10 percent, but no 
greater, for the residuals of an incision and drainage of a 
subdermal cyst have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran avers that the RO was incorrect when it refused 
his request for a compensable evaluation for a dermatological 
condition of the left side of his face and for hemorrhoids.  
He believes that they are more serious than currently rated, 
and prays that the Board grant him the relief he seeks.

In August 1998, the veteran underwent a rectal examination in 
order to determine the severity of his hemorrhoid condition.  
The veteran complained of painful defecation and occasional 
bleeding.  When examined, the doctor noted:

	. . . There is no evidence of fecal 
leakage.  Digital rectal examination 
reveals a normal sphincter tone.  
External examination of the anal area is 
within normal limits.  Digital rectal 
examination is within normal limits.  
Anoscopic examination was also within 
normal limits.

The veteran's blood tests were within normal limits.  A 
diagnosis of "history of hemorrhoids".  The veteran's other 
anal complaints were not linked with the veteran's service-
connected hemorrhoid disability.  

Another examination was accomplished in February 2000.  Once 
again the veteran complained of pain after defecation.  He 
stated that he felt this pain two or three times a month.  He 
further stated that he had swelling and spot bleeding.  With 
respect to his other disability, that of the drainage of the 
cyst on the left side of the face, the veteran averred that 
the residuals of the drainage were disfiguring.

The pertinent portions of the physical examination produced 
the following results:

	. . . Rectal exam shows normal 
sphincter tone.  There is no evidence of 
fecal leakage.  The external exam reveals 
normal limits, good sphincter control.  
Small tender internal hemorrhoids noted, 
otherwise within normal limits.

Physical examination for subdermal cyst.  
There are comedones noted throughout the 
cheek and to the mastoid area of the ear, 
both left and right.  There is also small 
pustules in the beard line and along chin 
line.  There is also a crater-type scar 
over the left maxilla with extensive 
scarring and erosion.  There is keloid 
formation over the lesion on the left 
maxilla also.  The scarring is 
disfiguring in nature.

The veteran was diagnosed as having a history of hemorrhoids 
with pruritus, bleeding, and anal discomfort.  Also diagnosed 
was a history of scarring, status post subdermal cyst, and 
acneform, along with pseudofolliculitis barbae.  

In conjunction with his appeal, the veteran proffered 
testimony before the Board via a videoconference hearing in 
September 2000.  During his hearing, he again expressed his 
disagreement with the assignment of noncompensable ratings 
for his two disabilities - hemorrhoids and cyst removal.  

As a result of the veteran's request for a higher rating, his 
VA and private medical records were obtained and included in 
the claims folder for review.  Despite the veteran's 
contentions that his hemorrhoids have caused him much pain 
and problems over the years, the private and VA medical 
records do not corroborate those contentions.  That is, they 
are silent for treatment of hemorrhoids.  With respect to the 
veteran's dermatological condition of the face, the private 
medical records do show treatment for a condition on his 
face.  However, the treatment is for an abscess on the right 
side of the veteran's face, not the left side.

When a veteran submits a compensation claim, VA has a duty to 
assist him/her with that claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).  VA 
has obtained relevant government medical treatment records, 
the veteran has a VA medical examination for his scars, and 
the veteran has provided written statements concerning his 
claim.  The claims folder contains numerous written 
statements that give a credible portrayal of the symptoms and 
manifestations experienced by the veteran as a result of 
scars on the face and buttocks.  Additionally, the appellant 
has been provided appropriate notice of the pertinent laws 
and regulations, and he has been given the opportunity to 
provide additional information in support of his claim.  
Thus, it is the determination of the Board that VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2000).

Hemorrhoids will be rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7336 (2001), which states that a 
noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  

None of the presented evidence has shown that the veteran's 
hemorrhoids have caused persistent bleeding, fissures, or 
anemia.  Moreover, the evidence has failed to suggest that 
the veteran's hemorrhoids are irreducible, large, or 
thrombotic, with frequent recurrences.  In determining 
whether an increased evaluation is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although the veteran has occasional hemorrhoids, the evidence 
fails to show that this condition is underrated.  In other 
words, the veteran's condition does not meet any of the 
rating criteria needed for a compensable evaluation.  Because 
there is no medical records or testimony indicative of a more 
serious hemorrhoid condition, an increased evaluation is not 
warranted, and the veteran's claim is denied.  

The veteran's other disability has been rated per 38 C.F.R. 
Part 4, Diagnostic Code 7800 (2001).  The criteria for 
evaluating scars are found at Diagnostic Codes 7800 to 7805.  
38 C.F.R. Part 4 (2001).  Those potentially applicable are 
Diagnostic Code 7800, disfiguring scars of the head, face and 
neck; Diagnostic Code 7803, superficial scars that are poorly 
nourished and repeatedly ulcerated; Diagnostic Code 7804, 
superficial scars that are tender and painful on objective 
demonstration; or Diagnostic Code 7805, scars, other, rated 
on limitation of function of the part affected.  Id.  

Specifically, where there are disfiguring scars of the head, 
face, or neck, resulting in complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement, a 50 percent evaluation 
will be assigned.  Where the disfiguring scars of the head, 
face, or neck or severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, a 30 
percent evaluation will be assigned.  Where the scars are 
moderate and disfiguring, a 10 percent evaluation will be 
assigned.  Where the scars are slight, a zero percent 
evaluation will be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 7800 (2001).  

When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (2001).  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, and 7805 (2001).

In addition to the examination noted above, the claims folder 
also contains color photographs of the veteran's face.  In 
looking at the pictures, the Board is not repulsed by the 
left side of the veteran's face.  However, a VA doctor has 
stated that the veteran's left side of the face near the 
cheek is disfigured.  This disfigurement is slightly 
perceptible to the camera.

The Board additionally notes that the medical records have 
found the veteran's scar to be well-healed, nontender, and 
not attached to any underlying structures.  The latest 
examination has stated though that the area was "eroded".  
In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the schedular criteria for the rating of scars, and giving 
the veteran the benefit-of-the-doubt, the Board finds that 
the evidence is at least in equipoise, and a disability 
evaluation of 10 percent is granted.  It is the conclusion of 
the Board that the evidence does not, however, support an 
evaluation in excess of 10 percent.  The evidence does not 
show marked discoloration, color contrast, tissue loss, and 
the scar does not affect the lips, eyelids, or auricles.  The 
facial scar does not appear to be more than moderately 
disfiguring and none of the medical evidence has said that 
the facial area is severely disfiguring or repulsive.  Thus, 
an evaluation of 10 percent, and no higher, for a scar on the 
left side of the veteran's face is granted.



ORDER

1.  Entitlement to a compensable evaluation for hemorrhoids 
is denied.

2.  Entitlement to a 10 percent disability rating, and no 
more, for the residuals of an incision and drainage of a 
subdermal cyst, subject to the regulations pertaining to the 
award of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

